Citation Nr: 1119316	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Propriety of the reduction in evaluation from 10 percent to 0 percent for service-connected right knee laceration scar as of August 3, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from September 1989 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2006 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The August 2006 rating decision reduced the disability rating assigned to the Veteran's service-connected right knee laceration scar from 10 percent to 0 percent, effective August 3, 2006.  The June 2007 rating decision granted service connection for right knee degenerative arthritis, assigning a 10 percent disability rating, effective April 26, 2006.  

As the appeal of the Veteran's claim for a higher rating for right knee degenerative arthritis emanates from his disagreement with the initial rating assigned, the Board has characterized the claim as for a higher initial rating, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2006 rating decision reduced the evaluation for the Veteran's service-connected right knee laceration scar from 10 percent to 0 percent, effective August 3, 2006.

2.  As of August 3, 2006, the 10 percent evaluation for the Veteran's service-connected right knee laceration scar had been in effect for less than five years.

3.  The August 3, 2006, VA orthopedic examination, the only examination on which the reduction was based, was inadequate for the purposes of reducing the evaluation assigned for the Veteran's service-connected right knee laceration scar; the evidence at the time of the August 2006 rating decision consequently did not show improvement in the right knee laceration scar.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected right knee laceration scar from 10 percent to 0 percent was not proper, and the 10 percent disability evaluation is restored from August 3, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Even assuming that the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)) are applicable to rating reduction matters, as the entire benefit sought on appeal is being granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2010).  

Where, as here, as a result of the reduction to 0 percent for the right knee laceration scar there was no reduction in the amount of compensation payable to the Veteran (because the RO simultaneously increased the evaluation assigned another disorder effective earlier than the date of the reduction for the laceration scar), 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, the Board finds that the RO fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105(e) for rating reductions.  The Board will now consider the propriety of the rating reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 10 percent evaluation was effective March 31, 2003, less than five years before the reduction took effect on August 3, 2006.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown v. Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  5 Vet. App. 413, 420-21 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, at 421.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  The Court further indicated that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.

The Veteran's service-connected right knee laceration scar is evaluated under the provisions of Diagnostic Codes 5257 and 7804.  See 38 C.F.R. § 4.71a and 38 C.F.R. § 4.118, respectively.  Under Diagnostic Code 5257, concerning the knee, the criteria for a 10 percent evaluation are either slight recurrent subluxation or instability.  Diagnostic Code 7804, as in effect in 2006, provided a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  

The Veteran's evaluation was reduced based on the findings of one VA orthopedic examination, conducted on August 3, 2006.  In reviewing the August 3, 2006, VA orthopedic examination report, the Board finds the examination is inadequate to serve as a basis for reducing the Veteran's disability evaluation for his service-connected right knee laceration scar.  In this regard, even though the examiner found the scar was not painful, the Board observes there is no indication in the August 3, 2006, VA orthopedic examination report that the VA examiner reviewed the claims folder in conjunction with the examination, or otherwise had an accurate understanding of the history of the disorder.  In fact, the examination report itself indicates that the Veteran's claims folder was not available for review.  

More importantly, the examiner, in observing that the scar was not painful, did not indicate, and the record did not otherwise suggest, that any improvement shown represented improvement in the Veteran's ability to function under the ordinary conditions of life and work.

As such, the August 3, 2006, VA orthopedic examination may not be relied on as the basis to reduce the Veteran's disability evaluation for his service-connected right knee laceration scar.  Furthermore, as the August 3, 2006, VA orthopedic examination was the only examination provided to the Veteran prior to the August 2006 reduction, there is no adequate VA examination of record on which to rely in substantiating the reduction of the Veteran's disability evaluation for his service-connected right knee laceration scar.  

The Board consequently finds that improvement in the Veteran's service-connected right knee laceration scar was not shown as of August 3, 2006.

Accordingly, the Board finds that the reduction in the evaluation for service-connected right knee laceration scar to a 0 percent evaluation was improper, and the 10 percent disability evaluation is restored, effective August 3, 2006.


ORDER

The 10 percent disability evaluation for the Veteran's service-connected right knee laceration scar is restored, effective August 3, 2006.


REMAND

In a June 2007 rating decision, entitlement to service connection for right knee degenerative arthritis was granted, and a 10 percent rating was assigned, effective April 26, 2006.  The Veteran was notified of this decision in July 2007.  He expressed his disagreement with the rating assigned in September 2007.  The timely filing of a notice of disagreement (NOD) initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  While a statement of the case (SOC) was issued in December 2007 as to the matter of the effective date assigned the service-connected right knee degenerative arthritis, the document did not address the matter of an initial rating in excess of 10 percent for right knee degenerative arthritis.  38 C.F.R. § 19.26 (2010).  The Board is, therefore, obligated to remand this issue so that an SOC can be issued to the Veteran concerning the issue of entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the Veteran an SOC on the matter of entitlement to an initial rating in excess of 10 percent for the service-connected right knee degenerative arthritis.  If the Veteran perfects an appeal as to this issue, the RO should undertake any indicated development action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


